PER CURIAM.
Pursuant to article V, section 3(b)(3) of the Florida Constitution, we accepted jurisdiction to review D’Angelo v. State, 541 So.2d 706 (Fla. 4th DCA 1989), because of its conflict with Collins v. State, 535 So.2d 661 (Fla. 3d DCA 1988). The issue is whether the finding that “the crime was committed in a well-organized and professional manner” is a valid reason for departure from the sentencing guidelines. In the meantime, this Court has now issued its opinion in Hernandez v. State, 575 So.2d 640 (Fla.1991), which resolves this issue. Accordingly, we quash the decision below to the extent that it upheld the possibility of a departure sentence and remand the case for resentencing within the range of the sentencing guidelines.
It is so ordered.
SHAW, C.J., and OVERTON, MCDONALD, BARKETT, GRIMES and KOGAN, JJ., concur.